Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Post Effective Amendment No. 1 to the Registration Statement (Form S-1 No. 333-203361) of MetaStat, Inc. (the "Company") to be filed on or about June 22, 2016 of our report dated May26, 2016, on our audits of the consolidated financial statements as of February29, 2016 and February 28, 2015 and for the each of the years in the two-year period ended February29, 2016.Our report includes an explanatory paragraph about the existence of substantial doubt concerning the Company's ability to continue as a going concern. We also consent to the reference to our firm under the caption "Experts" in this Amendment No. 1 to the Registration Statement on Form S-1. /s/ EisnerAmper LLP New York, New York June 22, 2016
